Citation Nr: 0629897	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition, 
to include arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to November 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in August 2006.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  In an unappealed July 1970 rating decision, the RO denied 
service connection for a heart disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's July 1970 rating decision is cumulative and 
redundant of evidence already of record or is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a heart 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
each of the five elements of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the U.S. Court of Appeals for Veterans Claims held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Generally, a claimant is seeking to 
reopen a finally denied claim for service connection because 
there is either no evidence on one or more of the three 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam), elements to establish service 
connection or insufficient evidence on one or more of these 
elements.  Therefore, material evidence would be: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence is generally a type of error that has the natural 
effect of producing prejudice because it involves a failure 
to provide a claimant with notice of a key element of what it 
takes to substantiate a claim to reopen.  Without such 
notice, a claimant is effectively deprived of an opportunity 
to participate in the adjudication process because she or he 
would not know what evidence is needed to reopen her or his 
claim.

In this case, the notice requirements, per Kent, supra, were 
fulfilled by the December 2002 RO letter, as well as by the 
April 2005 statement of the case and September 2005 
supplemental statement of the case.  Furthermore, the Board 
finds that all necessary development has been accomplished.  
The RO has obtained all available private treatment  and 
hospital records identified by the veteran.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the application to reopen.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




II.  New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v.West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In this case, the veteran originally filed a claim for 
service connection for a heart condition in April 1970.  The 
claim was denied, and the veteran was notified of the denial 
via August 1970 RO correspondence.  The veteran did not file 
a timely appeal, and thus, the RO decision became final.  

At the time of his initial claim for service connection for a 
heart condition, it was noted that although the veteran had a 
single recorded blood pressure reading of 136/90 during 
service in 1942, there was no record of continued elevated 
blood pressure or any treatment for cardiovascular disease.  
The RO noted that on service separation examination in August 
1961, the veteran had a normal ECG and chest X-ray.  Periodic 
examinations performed during his assignment to the Marine 
Corps Reserves, showed reflected a history of a myocardial 
infarction in February 1969, more than 7 years after his 
retirement from active duty.  It was noted that the veteran 
had a history of a heart attack in 1969 and he was 
subsequently diagnosed with atherosclerotic heart disease.  
In a July 1970 decision, the RO denied the claim on the basis 
the evidence did not show that his current heart disability 
was incurred in or aggravated by active service.  

In June 2002, the veteran filed his current application to 
reopen the previously denied claim for service connection for 
a heart condition.  

Evidence submitted since the last final decision in 1970 
includes treatment records, including treatment for a heart 
condition, from Dr. Luis Lacouture and Canonsburg General 
Hospital dated from the early 1990s to 2004.  As well, a 
March 1972 VA examination report shows complaints/examination 
for right ankle arthritis.  The noted evidence is essentially 
redundant to evidence previously submitted and is not 
relevant to an unestablished fact necessary to substantiate 
the claim.  

Also submitted since the July 1970 RO decision, is February 
2005 medical correspondence from W. Lawerence Wilson, M.D.  
In the doctor's letter, he stated that the veteran was 
treated by him 35 years ago for a myocardial infarction.  The 
doctor stated that the veteran continued under his care until 
his retirement in 1989.  Dr. Wilson noted that his office 
records were no longer available.  While the medical 
correspondence submitted since the July 1970 RO decision 
reflects that the doctor treated the veteran as early as 
1960, when the veteran would have been on active duty for a 
myocardial infarction, this statement is not supported by any 
other evidence of record.  The service records lack any 
evidence of treatment for arteriosclerotic heart disease, and 
since the veteran first suffered a myocardial infarction in 
1969, the Board finds that the doctor's statement, although 
new, does not constitute material evidence sufficient to 
reopen the claim on appeal.  Dr. Wilson's statement does not 
provide a nexus opinion between the currently claimed heart 
disorder and the veteran's service.  It simply provides a 
conclusory statement as to having treated the veteran 35 
years ago for a myocardial infarction, and does not providing 
any additional evidence of such treatment (since Dr. Wilson's 
records are no longer available), or explanation as to the 
type of treatment and/or diagnosis he provided to the 
veteran.  As such, the Board finds Dr. Wilson's statement to 
have limited probative value, and thus, does not provide 
material evidence sufficient to reopen the claim on appeal.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a 
medical opinion based on an inaccurate factual premise has no 
probative value.)  


In sum, the medical evidence added to the record includes no 
evidence of a nexus between the veteran's post-service heart 
condition and his military service, and thus, it is not 
sufficient to establish a reasonable possibility of 
substantiating the claim.  As such, the Board finds that the 
evidence added to the record subsequent to the July 1970 
denial of the veteran's claim is not new and material, and a 
reopening of the claim of entitlement to service connection 
for a heart disability is not in order.  


ORDER

The Board having determined that new and material evidence 
has not been presented, a reopening of the claim of 
entitlement to service connection for a heart condition, to 
include arteriosclerotic heart disease, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


